—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 6, 1997, which ruled that claimant was ineligible to receive unemployment insurance benefits because she failed to comply with reporting and registration requirements.Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was ineligible to receive benefits from May 6, 1996 through August 18, 1996 because she failed to comply with the reporting and registration requirements of the local unemployment office. Despite having read the back of the initial decision finding claimant ineligible to receive benefits, which directed that she continue to certify for benefits if she remained unemployed, claimant stopped certifying for benefits based on her belief that she lacked the necessary evidence to support her position. Although claimant alleged at the hearing that she was advised by a local representative of the local unemployment office that she no longer needed to register for benefits, the local representative testified to the contrary, thereby creating a credibility issue for the Board to resolve (see, Matter of Burger [Commissioner of Labor], 253 AD2d 953). Under the circumstances presented here, we find no reason to disturb the finding that claimant failed to demonstrate good cause for not complying with the reporting and registration requirements (see, e.g., Matter of Stabile [Commissioner of Labor], 250 AD2d 906; Matter of Falco [Sweeney], 226 AD2d 878).Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.